Citation Nr: 1021603	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.A.F.




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and April 2008 rating decisions of 
the Department of Veterans Affairs (VA), which respectively 
increased the service-connected bilateral hearing loss to 50 
percent, effective March 3, 2006 and denied the claim of 
entitlement to PTSD.

The Veteran testified at a hearing before the undersigned 
acting Veterans Law Judge in September 2008.  A transcript of 
the hearing is of record.  The issues were initially before 
the Board in April 2009 when they were remanded for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested 
by no more than Level VIII hearing loss bilaterally.

2.  The preponderance of the evidence is against a finding 
that a diagnosis of PTSD is related to the Veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.85, 
Diagnostic Code 6100 (2009). 

2.  PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss 

Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

Analysis

The Veteran asserts that the 50 percent rating for bilateral 
hearing loss does not accurately reflect its severity.  

In May 2006, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
75
85
LEFT
50
60
65
75
85

Speech audiometry revealed speech recognition ability of 48 
in the right ear and 52 percent in the left ear.  The average 
puretone threshold for the right ear was 71 decibels.  The 
average puretone threshold for the left ear was 71 decibels.  
	
The findings of the May 2006 evaluation translates to level 
VIII hearing loss in the right ear and level VIII hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a 50 percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of 50 percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

An October 2007 VA ENT consultation report indicates that the 
Veteran received an audiological evaluation and the examiner 
noted profound hearing loss with no word discrimination on 
either side.  

In September 2009, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
/
90
105+
105+
105+
LEFT
/
105+
105+
105+
105+

The examiner concluded, "Despite repeated attempts and re-
instruction, the test results were strongly suggestive of a 
non-organic hearing loss/hearing loss component, and results 
were not reliable and are not suitable for rating purposes in 
this examiner's opinion, and are therefore not being 
reported."
	
In December 2009, the Veteran received a VA audiological 
examination.  The examiner noted that the results were 
significantly better than those obtained on the last 
audiological examination.  The results were 10-20 decibels 
better than the September 2009 examination.  The examiner 
also noted that the examiner was able to obtain a speech 
reception threshold.  The examiner did not include his 
results because they were inconsistent and appeared to be due 
to non-organic hearing loss.  The examiner noted that there 
was no effect on his usual daily activities.  

Thus, the audiological test results suitable for rating 
purposes reflect that the Veteran has not been entitled to a 
rating in excess of 50 percent for his bilateral hearing loss 
at any time during the appeal period.  Application of the 
rating schedule to the numeric designations assigned reflects 
that the Veteran is receiving the appropriate 50 percent for 
his bilateral hearing loss.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step, a determination of whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  In the present appeal, the Veteran's 
disability is manifested by difficulty hearing.  This symptom 
is contemplated by the rating schedule which is based on the 
ability to understand spoken words and hearing acuity at 
various decibel levels.  Thus, the rating schedule adequately 
contemplates the Veteran's disability and referral for 
consideration of an extraschedular rating is not warranted.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating. Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

The Board acknowledges that the Veteran is unemployed.  He 
was afforded Social Security Disability in January 2006.  The 
Veteran was found to be under a disability from September 
1999 to January 2006, due to his lumbar spondylosis, 
dysthymia and hearing loss.  A letter from the Veteran's 
physician dated in September 2004 stated that the Veteran was 
limited to sedentary activity due to his lumbar disability 
and found him to be unemployable.  While the Veteran 
indicated in his hearing before the undersigned that his 
hearing loss prevents him from being employed, he later 
indicated that his hearing loss is not related to his 
unemployment.  He was last employed six years ago as a 
machinist.  The medical evidence does not reflect that the 
Veteran's service-connected bilateral hearing loss precludes 
employment.  As discussed, the December 2009 VA examiner 
concluded that the Veteran's bilateral hearing loss would not 
cause interference with daily activities.  Thus, a clear 
preponderance of the evidence of record is against a finding 
that the Veteran is precluded from gainful employment due 
solely to his service-connected bilateral hearing loss.  The 
medical evidence shows that the Veteran is unemployable due 
to numerous factors, including his non-service connected back 
disability and dysthymia.  Thus, entitlement to a TDIU due to 
his service-connected bilateral hearing loss is not 
warranted.  

II.  PTSD

Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 
38 C.F.R. § 3.303 (2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis

The Veteran maintains that service connection for PTSD is 
warranted based on his combat experience while serving in 
Vietnam.  The Veteran's DD-214 showed he was awarded a 
National Defense Service Medal, Vietnam Service Medal and the 
Combat Action Ribbon.  Based on the award of the Combat 
Action Ribbon, the Board finds that the Veteran engaged in 
combat and therefore, his testimony can, if found to be 
credible, establish the occurrence of claimed in-service 
stressors.

A review of the Veteran's service treatment records shows no 
complaints of depression or nervous trouble.  The Veteran's 
enlistment examination in July 1971 showed no depression or 
excessive worry.  He complained of general malaise in March 
1975, after receiving an immunization.  No other records note 
depression or complaints of anxiety.  The Veteran's 
separation examination was not of record.    

The Veteran's post service Social Security records show that 
depression was diagnosed in 2003 and dysthymic disorder was 
diagnosed in 2004.  May 2006 treatment records show that the 
Veteran was screened for PTSD and denied experiencing any 
significant trauma.  He stated that during his combat 
experience in Vietnam he "didn't see too much bad stuff."  
The Veteran denied classical PTSD symptoms such as 
nightmares, hypervigilance or intrusive thoughts.  The 
examiner noted that the Veteran had some recent episodes of 
irritability, more likely due to depression related to his 
work-related back injury.   

The first diagnosis of PTSD was in 2007.  August 2007 Lecanto 
VA treatment records noted that the Veteran screened positive 
for PTSD.  October 2007 Lecanto VA treatment records noted 
that the Veteran experienced many symptoms of PTSD and the 
examiner diagnosed PTSD.  The Veteran reported 
hyperirritability and hypervigilance with an exaggerated 
startle response.  He experiences daily anxiety and 
apprehensiveness, insomnia, nightmares, flashbacks and vivid 
memories.  The Veteran often feels numb and has difficulty 
concentrating, memory impairment and feelings of guilt.  He 
has slept with a gun by his bed.  He also isolates himself 
and experiences increased anger responses.  

The Veteran received a VA examination in April 2008.  The 
examiner had the opportunity to interview the Veteran and 
review his entire case file.  He noted that the Veteran had 
combat experience during service in Vietnam.  The Veteran 
reported his combat experience as his stressor in service and 
also stated he saw a young boy "get his head blown off" 
after the boy stole a piece of fruit.  The examiner reported 
that overall the Veteran has isolated symptoms of PTSD but 
does not meet the full criteria according to the DSM IV.  The 
examiner afforded a diagnosis of depression due to chronic 
pain related to the Veteran's back injury.  

The April 2008 examiner was asked to clarify his diagnosis of 
depression and of a lack of symptomatology concurrent with 
PTSD.  He conducted another VA examination in September 2009 
and had the opportunity to interview the Veteran and review 
his entire case file.  He concluded that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  He stated that 
former diagnosis of PTSD was speculative as he was unaware of 
the techniques used by the other examiner in arriving at his 
conclusion.  He also stated that the Veteran's depression was 
not due to trauma from combat as the case file documented 
that the Veteran's depression was related to his post service 
work related back injury.  He stated that reports of isolated 
symptoms of PTSD are not sufficient to make a DSM IV 
diagnosis.  

As indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran 
actually meets the diagnostic criteria for PTSD.

Based upon the cumulative evidence, the Board finds that 
service connection for PTSD is not warranted.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (2009).  In this case, while the Veteran's combat 
service stressors are verified, the persuasive medical 
evidence demonstrates that the Veteran does not currently 
have a diagnosis of PTSD.  The credibility and weight to be 
attached to medical opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such 
clinical data or other rationale employed by the physician 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, 
and the probative weight of a medical opinion may be reduced 
if the examiner fails to explain the basis for an opinion.  
See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the April 
2008 and September 2009 VA examiner's opinions, than to the 
other opinions.  The VA examiner had the opportunity to 
review the claims file and to conduct a personal examination 
of the Veteran.  In addition, the examiner provided an in-
depth analysis of the Veteran's mental status; specifically 
cited DSM-IV criteria; and explained in detail why the 
criteria for a diagnosis of PTSD were not met.

The Board acknowledges that the October 2007 Lecanto VA 
treatment records indicate that the Veteran has a diagnosis 
of PTSD.  However, such diagnosis is of limited probative 
value.  Here, the medical record that suggests that the 
Veteran has PTSD does not include any rationale for any such 
diagnosis, to include any explanation of how the diagnostic 
criteria are met, which stressor(s) were relied upon as a 
basis for the diagnosis, or discussion of the evidence 
considered.  In this regard, this record does not reflect 
that the claims file was reviewed or that pertinent medical 
evidence of the Veteran's history of treatment was 
considered.  For these reasons, the Board assigns these 
opinions significantly less weight.  The persuasive medical 
evidence shows that the Veteran does not have PTSD due to 
military trauma.  As a preponderance of the evidence is 
against a finding that the Veteran has PTSD that is related 
to service, service connection for PTSD cannot be granted.

In addition to the medical evidence, the Board has considered 
the assertions of the Veteran and his representative; 
however, none of this evidence provides a basis for allowance 
of the claim.  The Veteran himself reported to the VA 
examiner during the May 2006 examination, that he did not 
experience trauma while in service and denied any symptoms of 
PTSD.  He subsequently reported stressors at the time of the 
April 2008 VA examination and during his testimony before the 
Board.  However, the Board finds that his statements 
regarding the claimed stressors to have been inconsistent and 
the Veteran is found to not be credible.  Furthermore, as 
indicated above, the claim turns on the medical matter of 
current disability (a medical diagnosis), a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, they 
are not competent to render a probative (persuasive) opinion 
on a medical matter-such as whether the Veteran currently has 
PTSD- and their lay assertions in this regard have no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  That doctrine applies 
when there is an approximate balance of positive and negative 
evidence.  As clearly stated above, in this case the evidence 
against the Veteran's claim substantially outweighs the 
favorable evidence, and the benefit-of-the-doubt doctrine is 
accordingly not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim, a 
disability rating and an effective date in August 2007.  
With regard to the Veteran's bilateral hearing loss claim, 
Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, 
no further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran VA examinations.  
The examination reports are adequate for adjudicative 
purposes.  The examiners reviewed the Veteran's claims file, 
examined him and rendered opinions based on their review and 
sound medical principles.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling is denied.

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


